Case: 10-11123     Document: 00511641343         Page: 1     Date Filed: 10/21/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         October 21, 2011

                                       No. 10-11123                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee
v.

JEN CHUN CHI, also known as Charlie Chi,

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:02-CR-47-1


Before REAVLEY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        The judgment of the district court is affirmed for the reason that
appellant’s counsel was effective in informing him of the possible consequences
of pleading guilty.
        Appellant states in his affidavit that counsel told him he may be deported
if he entered the plea agreement. The contention in seeking a writ of coram
nobis is that this advice failed to meet the Supreme Court’s requirement in



        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-11123    Document: 00511641343      Page: 2   Date Filed: 10/21/2011



                                  No. 10-11123

Padilla v. Kentucky, 130 S. Ct. 1473 (2010). We disagree. And therefore it does
not matter whether this decision states a new or old rule.
      The Supreme Court has not required counsel to predict accurately the fact
or likelihood of deportation action after the client pleads. Because the law was
clear and easily discerned, counsel in Padilla had a duty to give correct advice
instead of the incorrect advice. Id. at 1483. But where the law is not so certain,
counsel “need do no more than advise a noncitizen client that pending criminal
charges may carry a risk of adverse immigration consequences.” Id. And that
is what counsel in the present case did. When counsel researched the law, he
likely found the statutes providing that any alien who is convicted of an
aggravated felony is deportable, 8 U.S.C. § 1227(a)(2)(A)(iii), and that an alien
convicted of an “aggravated felony” will be conclusively presumed to be
deportable, 8 U.S.C. § 1228(a). Then he would find “aggravated felony” defined
as an offense involving fraud in which the loss to the victim or government
exceeds $10,000, 8 U.S.C. § 1101(a)(43)(M)(I & ii). Chi was not convicted of an
offense causing a loss of $10,000; he was convicted of causing a loss of $2,184.39.
There was a statement in the plea agreement that the government had lost
$19,000 as the result of his other fraudulent activity, but there was no conviction
of an aggravated felony as defined by the immigration statute. Counsel’s advice
to Chi was reasonable. The writ was correctly denied.
      AFFIRMED.




                                        2